Case: 1:20-cv-06099 Document #: 9 Filed: 11/16/20 Page 1 of 1 PagelD #:123

U.S. District Court for the Northern District Of Illinois
Attorney Appearance Form

 

at. PNC BANK NATIONAL -20 CV 6099
Case Title: .ssoc VS. RPM REAL Case Number:

ESTATE INV. JINC., et.al.

An appearance is hereby filed by the undersigned as attorney for:
DEFENDANT, RPM REAL. ESTATE INVESTMENT, INC.

Attorney name (type or print): PHILLIP J. BARTOLEMENTI
Firm: PHILLIP J. BARTOLEMENTI, LTD.

Street address: 53 WEST JACKSON BLVD., SUITE 1401
City/State/Zip: CHICAGO, IL. 60604

Bar ID Number: 96187230 Telephone Number; 312-360-9999

(See item 3 in instructions)

Email Address: PJBLEGAL@HOTMAIL.COM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Are you acting as lead counsel in this case? | Yes No
Are you acting as local counsel in this case? Yes [ | No
Are you a member of the court's trial bar? Yes [| No
If this case reaches trial, will you act as the trial attorney? v| Yes No
If this is a criminal case, check your status. [| Retained Counsel

 

Appointed Counsel
If appointed counsel, are you

[| Federal Defender
[] CJA Panel Attorney

 

 

 

 

In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.

| declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on 11-16-20

Attorney signature:  S/ PHILLIP J. BARTOLEMENTI

 

(Use electronic signature if the appearance form is filed electronically.)

Revised 8/1/2015
